Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the helical tapered body of the external thread comprises two flanks converging toward and meeting each other to define a tip coextensive with the helical tapered body, the helical tapered body being provided with a conical surface formed on and helically extending along the tip, the helical tapered body being sloped in a way different from the two flanks. Applicant’s originally filed disclosure teaches, and is subsequently claimed in claim 1, that the external thread comprises two flanks with a conical surface at a tip of the thread that connects the two flanks. Thus, Applicant’s disclosure does not teach the two flanks of the external thread meeting each other.
	Claims 2-7 and 11-13 are rejected for depending from claim 1.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the internal thread comprises a thread configuration that is … in the form of a void space. It is unclear how a thread, which is a physical component, can be a void space. For purposes of examination, this limitation will be interpreted as the internal thread encloses a void space.
	Claim 1 recites the helical tapered body of the external thread comprises two flanks converging toward and meeting each other to define a tip coextensive with the helical tapered body, the helical tapered body being provided with a conical surface formed on and helically extending along the tip, the helical tapered body being sloped in a way different from the two flanks. It is unclear how the two flanks can meet each other, and, there also be a conical surface between the two flanks.
	Claim 1 recites the center axis. It is unclear if this is referring to the central axis previously introduced.
	Claim 1 recites an internal conical surface of the internal conical configuration provided by the bidirectional tapered hole of the internal thread and an external conical surface of the external conical configuration of the helical tapered body of the external thread bear each other. It is unclear if the internal conical surface and the external conical surface are referring to the previously introduced elements of one of the left and right conical surfaces, and, the conical surface, respectively.
	Claim 2 recites a central axis of the cylindrical body. It is unclear if this is referring to the central axis of the cylindrical body introduced in claim 1.
	Claim 2 recites upper bottom sides. This wording is confusing because the words “upper” and “bottom” are opposites. 
	Claim 5 recites the tapered hole first helical conical surface (421), the tapered hole second helical conical surface (422), the inner helical line, and the conical. There is insufficient antecedent basis for these limitations.
Claim 7 recites the external thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the crest of the external thread to be a conical surface having a slope different than the two flanks. Thus, it is unclear how the external thread can have the structure recited in claim 1 and also be triangular, trapezoidal, rectangular, or an arc thread, wherein, a sawtooth shape is generally considered to be a form of a triangular shape. Thus, it is further unclear if a sawtooth shape as used in the claim is referring to a saw tooth shape different from how one of skill in the art would generally interpret a sawtooth shape.
Claims 3-4, 6, and 11-13 are rejected for depending from at least one of claims 1 and 2.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,432,682 (“McKewan”).
	Claim 1 recites a connection structure, comprising an external thread (9) and an internal thread (6) which are in mutual thread fit, wherein the internal thread comprises an asymmetric bidirectional tapered thread defining an asymmetric olive-like shape and wherein the asymmetric bidirectional tapered thread of the internal thread comprises at least one unit thread segment that defines a bidirectional tapered hole (41) which is asymmetric and shows the asymmetric olive-like shape that has an enlarged middle and two reduced ends; the internal thread (6) comprises a thread configuration that is defined by the bidirectional tapered hole (41) on an inner surface of a cylindrical body (2) and in the form of a void space, and the external thread (9) comprises a thread configuration that is defined by a helical tapered body (7) formed of a thread tooth of the external thread on an outer surface of a columnar body (3), wherein the thread tooth of the external thread is assimilated by the asymmetric bidirectional tapered thread of the internal thread due to cohesion contact thereof with the asymmetric bidirectional tapered thread of the internal thread (6) and wherein the helical tapered body of the external thread is in the form of a physical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have an olive like shape with a larger diameter middle and smaller diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43).
In the embodiment disclosed in McKewan, the internal thread comprises symmetric flanks and the external thread comprises asymmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19). Thus, McKewan fails to explicitly teach the flanks of the internal thread being asymmetrical having a right taper and a left taper that is larger than the right taper, wherein a left conical surface that forms the left taper (95) which corresponds to a first taper angle and a right conical surface that forms the right taper (96) which corresponds to a second taper angle (a2), wherein the left taper (95) and the right taper (96) are opposite in direction and different in taper. This would have been obvious in view of a separate teaching of McKewan.
McKewan teaches to change the angle of one of the following flanks to provide a clearance therebetween (col. 1 lines 5-13). While the drawings illustrate the following flank on the external thread is changed, McKewan teaches that the following flank on the internal thread can be changed instead (Abstract). In addition, changing the following flank of the internal thread will provide the same benefit/outcome as changing the following flank of the external thread, i.e. providing a clearance between the following flanks. Thus, it would be obvious to merely reverse which following flanks angle is changed such that the external thread comprises the symmetric thread and the internal thread comprises the asymmetric thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
	Given the above modification, the following flank of the internal thread is 34 degrees, while the other flank is 30 degrees (col. 1 line 62 – col. 2 line 7, wherein when reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the disclosed 4 degrees difference between the two). Thus, since the following flank is the left conical surface (fig. 4 of McKewan), the left conical surface has a greater taper angle than the right. 
	McKewan teaches the external thread comprising the external conic configuration 17’ between two converging flanks 19/21 that bears on the internal conic configuration 23 of the internal thread such that engagement between the two deforms and assimilates the external conic configuration (figs. 2-4, col. 2 lines 9-41). This structure reads on the limitations of: the helical tapered body of the external thread comprises two flanks converging toward and meeting each other to define a tip coextensive with the helical tapered body, the helical tapered body being provided with a conical surface formed on and helically extending along the tip, the helical tapered body being sloped in a way different from the two flanks, such that the physical body of the thread configuration of the external thread provides an external conical configuration by means of the conical surface of the helical tapered body; and the void space of the bidirectional tapered hole defined by the asymmetric bidirectional tapered thread of the internal thread provides an internal conical configuration matching the external conical configuration, wherein the internal thread (6) and the external thread (9) are in mutual thread fit to form a thread pair extending helically, and wherein the helical tapered body of the external thread is received in the bidirectional tapered hole of the internal thread by means of the external and internal conical configurations being fit to each other in an axial direction of a central axis of the cylindrical body to form a conical configuration pair coaxial with the center axis of the cylindrical body, wherein an internal conical surface of the internal conical configuration provided by the bidirectional tapered hole of the internal thread and an external conical surface of the external conical configuration of the helical tapered body of the external thread bear each other. 
Claim 12 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53°. As detailed in the rejection to claim 1 above, McKewan teaches the following flank of the internal thread is 34 degrees, while the other flank is 30 degrees with respect to a line perpendicular to the central axis of the threaded connection (col. 1 line 62 – col. 2 line 7).
Claim 13 recites the first taper angle is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, McKewan teaches the following flank of the internal thread is 34 degrees, while the other flank is 30 degrees with respect to a line perpendicular to the central axis of the threaded connection (col. 1 line 62 – col. 2 line 7). Thus, with respect to the central axis, the angles will be 56 and 60 degrees, respectively.  
Claims 1-2, 4-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of McKewan.
Claim 1 recites a connection structure, comprising an external thread (9) and an internal thread (6) which are in mutual thread fit, wherein the internal thread comprises an asymmetric bidirectional tapered thread defining an asymmetric olive-like shape and wherein the asymmetric bidirectional tapered thread of the internal thread comprises at least one unit thread segment that defines a bidirectional tapered hole (41) which is asymmetric and shows the asymmetric olive-like shape that has an enlarged middle and two reduced ends; the internal thread (6) comprises a thread configuration that is defined by the bidirectional tapered hole (41) on an inner surface of a cylindrical body (2) and in the form of a void space, and the external thread (9) comprises a thread configuration that is defined by a helical tapered body (7) formed of a thread tooth of the external thread on an outer surface of a columnar body (3), wherein the thread tooth of the external thread is assimilated by the asymmetric bidirectional tapered thread of the internal thread due to cohesion contact thereof with the asymmetric bidirectional tapered thread of the internal thread (6) and wherein the helical tapered body of the external thread is in the form of a physical body. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have an olive like shape with a larger diameter middle and smaller diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical nut (fig. 4, para. [0024]). Lu teaches that one of the internal and external threads is symmetric and the other one is asymmetric (paras. [0025]-[0026]), and that the external thread can deform when in thread fit (para. [0027]).
However, Lu fails to explicitly teach the internal thread being asymmetric having a right taper and a left taper that is larger than the right taper, a left conical surface that forms the left taper (95) which corresponds to a first taper angle and a right conical surface that forms the right taper (96) which corresponds to a second taper angle (a2), wherein the left taper (95) and the right taper (96) are opposite in direction and different in taper. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the external thread comprises a portion 17 parallel to the opposite surface it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform before flanks 21 & 27 contact each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration. McKewan further teaches that the following flank of either the internal thread or external thread can be modified to provide the clearance between the following flanks (Abstract).
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks, and wherein the external thread is configured to deform upon contact with the internal thread. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of the external thread. To do this, a following flank of the internal or external thread is modified to provide a clearance between the following flanks, and, a crest portion 17 of the external thread with an angle parallel to the opposing surface of the internal thread so that the crest portion gets deformed prior to the external following flank contacting the internal following flank. Thus, in order to keep more load at the crest of the external thread for optimum resistance to vibration, it would be obvious to modify the threads of Lu such that a clearance is formed between the following flanks by modifying the angle of the following flank of the internal thread, and the external thread comprises a crest portion as taught by McKewan with an angle parallel to the internal following flank, such that the crest portion deforms along the internal following flank prior to the internal and external following flanks contacting. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Given the above modification, changing the angle of the following flank of the internal thread will provide the internal thread with asymmetric threads. In addition, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein when reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the disclosed 4 degrees difference between the two).
As detailed in the modification in view of McKewan above, the external thread comprises two converging flanks with a crest portion that deforms upon contact with the following flank of the internal thread, thereby forming a conical crest portion (figs. 2-4 of McKewan). This structure reads on the limitations of claim 1, of, the helical tapered body of the external thread comprises two flanks converging toward and meeting each other to define a tip coextensive with the helical tapered body, the helical tapered body being provided with a conical surface formed on and helically extending along the tip, the helical tapered body being sloped in a way different from the two flanks, such that the physical body of the thread configuration of the external thread provides an external conical configuration by means of the conical surface of the helical tapered body; and the void space of the bidirectional tapered hole defined by the asymmetric bidirectional tapered thread of the internal thread provides an internal conical configuration matching the external conical configuration, wherein the internal thread (6) and the external thread (9) are in mutual thread fit to form a thread pair extending helically, and wherein the helical tapered body of the external thread is received in the bidirectional tapered hole of the internal thread by means of the external and internal conical configurations being fit to each other in an axial direction of a central axis of the cylindrical body to form a conical configuration pair coaxial with the center axis of the cylindrical body, wherein an internal conical surface of the internal conical configuration provided by the bidirectional tapered hole of the internal thread and an external conical surface of the external conical configuration of the helical tapered body of the external thread bear each other.
Claim 2 recites the olive- like shape of the asymmetric bidirectional tapered thread of the internal thread (6) comprises a tapered hole first helical conical surface (421) and a tapered hole second helical conical surface (422) respectively defined by the left conical surface and the right conical surface of the bidirectional tapered hole. As illustrated in fig. 4 of Lu, the external threads form left and right conical surfaces. Lu et al. fail to explicitly teach an inner helical line. However, this would have been obvious in view of McKewan. McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. McKewaan teaches that the transition between adjacent flanks and adjacent threads can angular. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites a shape formed by the tapered hole first helical conical surface (421) and the tapered hole second helical conical surface (422) defines a bidirectional helical conical surface that corresponds to a shape of a helical outer surface of a rotating body, wherein the rotating body is formed by two bevels of a right-angled trapezoid union rotating by 360 degrees around a central axis of the cylindrical body with which a right-angled side of the right-angled trapezoid union coincides, while moving axially along the central axis of the cylindrical body (2); wherein the right-angled trapezoid union is formed of two right-angled trapezoids having lower bottom sides that are identical and are joined together; wherein the two right-angled trapezoids have identical upper bottom sides, and different right-angled sides. As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    514
    468
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites an axial movement distance of the right-angled trapezoid union in the axial direction for the right-angled trapezoid union rotating about the central axis of the cylindrical body by 360 degrees is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the tapered hole first helical conical surface (421) and the tapered hole second helical conical surface (422) of the asymmetric bidirectional tapered thread of the internal thread (6) and the inner helical line (5) are all continuous helical surfaces and a continuous helical line, respectively; and the conical of the helical tapered body is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]). 
Claim 6 recites the thread configuration of the internal thread (6) is formed by oppositely and symmetrically jointing two lower bottom surfaces of two tapered holes (4), wherein the two tapered holes have identical lower bottom surfaces and identical upper top surfaces, and different lengths; wherein the upper top surfaces of the two tapered holes are located at two ends of the bidirectional tapered hole (41), and are respectively joinable with upper top surface of bidirectional tapered holes located adjacent to the two ends of the bidirectional tapered hole. As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the internal threads of Lu is formed by two conical surfaces that define truncated cone bodies wherein lower sides of the truncated cones are joined in a middle of the thread, and upper sides of the truncated cones are joined with upper sides of adjacent threads. Further, since the internal threads are asymmetrical as detailed in the rejection to claim 1, the lengths of the holes will be different.
Claim 7 recites the external thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 12 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53°. As detailed in the rejection to claim 1 above, McKewan teaches the following flank of the internal thread is 34 degrees, while the other flank is 30 degrees with respect to a line perpendicular to the central axis of the threaded connection (col. 1 line 62 – col. 2 line 7).
Claim 13 recites the first taper angle is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, McKewan teaches the following flank of the internal thread is 34 degrees, while the other flank is 30 degrees with respect to a line perpendicular to the central axis of the threaded connection (col. 1 line 62 – col. 2 line 7). Thus, with respect to the central axis, the angles will be 56 and 60 degrees, respectively.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, Lu et al. fail to explicitly teach an axial movement distance of the right-angled trapezoid union in the axial direction for the right-angled trapezoid union rotating about the central axis of the cylindrical body by 360 degrees is at least double a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on November 19, 2021). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of USPGPub No. 2019/0309787 (“Limatoc”).
Regarding claim 11, Lu et al. fail to explicitly teach the taper hole first helical conical surface and the taper hole second helical conical surface of the asymmetric bidirectional tapered thread of the internal thread, and the internal helical line of the asymmetric bidirectional tapered thread of the internal thread are non-continuous helical surfaces and a non-continuous helical line, respectively; and the conical surface of the helical tapered body is a non-continuous helical surface. However, this would have been obvious in view of Limatoc.
Limatoc is also directed to a bolt and nut connection (figs. 1a & 3a, para. [0029]). Limatoc teaches that continuous and discontinuous threads are known substitutes for male and female threads (paras. [0040] & [0056]).
In this case, both Lu et al. and Limatoc teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, Limatoc teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and internal threads of Lu et al. such that the threads are discontinuous.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered.  The examiner agrees that the previous prior art rejections do not teach the added limitations of claim 1 regarding the external conical configuration. Thus, the previous prior art rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”